Citation Nr: 1433332	
Decision Date: 07/25/14    Archive Date: 07/29/14

DOCKET NO.  13-14 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Kate Churchwell, Associate Counsel





INTRODUCTION

The Veteran served on active duty from April 1967 to April 1969.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  


FINDINGS OF FACT

1.  The Veteran's hearing loss disability did not have onset during active service, was not caused by an event, injury, or disease in active service, and did not manifest within one year of separation from active service.  

2.  The Veteran's tinnitus did not have onset during active service, was not caused by an event, disease, or injury during active service, and did not manifest within one year of separation from active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).  

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  Upon receipt of a substantially complete application for benefits, VA is required to notify the claimant and representative of any information and evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013).  The notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  For service-connection claims, the notice should address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that VA provided adequate notice in a letter sent to the Veteran in August 2011.  

VA has a duty to assist a claimant in the development of a claim.  That duty includes assisting the claimant in the procurement of service records and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has associated the Veteran's service medical records and VA treatment records with the claims file.  He has submitted records of private audiology testing, but has not identified any outstanding evidence.  In June 2012, VA provided a medical examination and obtained a medical opinion as to whether the Veteran's current hearing loss or tinnitus had onset during or were caused by active service.  The examination and opinion are adequate as the examination report shows that the examiner considered the relevant history of the Veteran's hearing loss, provided a sufficiently detailed description of the disability, and provided a rationale to support the opinion.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).   

In summary, the Board finds that no further notice or assistance to the Veteran is required for a fair adjudication of the claim.  

The Veteran contends that service connection is warranted for bilateral hearing loss and tinnitus on the basis that exposure to loud noise as an armor crewman during active service caused hearing loss and tinnitus.  Specifically, during the June 2012 examination, the Veteran reported a 1968 incident in which a tank went off unexpectedly when he was not wearing hearing protection and after that he was unable to hear his watch ticking on his left side.  He reported that otherwise he wore hearing protection during service.  Further, in the June 2012 examination, the Veteran described his tinnitus as a buzzing sound and reported that the onset was "probably in 1968 at the same time as the tank incident".   

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362 (Fed. Cir. 2010); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Service connection will be presumed if a Veteran has a current disability resulting from a certain chronic disease, including sensorineural hearing loss or tinnitus as organic diseases of the nervous system, if that disease manifested to a compensable degree within one year of separation from active service. 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309(a) (2013).

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).  

June 2012 VA examination report shows that the Veteran had hearing loss disability in the left ear as defined by VA regulations and the examiner provided a diagnosis of bilateral sensorineural hearing loss.  However, the examination results show that the Veteran did not have a hearing loss disability in the right ear as defined by VA regulations.  The examiner also diagnosed tinnitus.  

The service medical records do not document any reports of hearing difficulties or problems with the Veteran's ears.  The April 1969 medical examination for the purpose of separation from active duty shows audiometric test result thresholds at 500, 1000, 2000, 3000, and 4000 Hertz of no greater than 5 decibels.  In an associated report of medical history for the purpose of separation, the Veteran endorsed options indicating that he had never had hearing loss or trouble with his ears.

The Board finds that the Veteran's endorsement of no hearing loss or trouble with his ears during service is more probative than his more recent statements as to whether he experienced any hearing loss or tinnitus during service or suffered any injury to his hearing during service.  The 1969 endorsement and his recent report of acoustic trauma manifested by an inability to hear his watch tick are inconsistent statements.  At the time of the 1969 report, any injury to his hearing from noise, as he has later asserted, would have been of more recent memory.  In contrast, his recent report comes many years after active service and is therefore subject to the effect of the considerable time delay of memory.  As a result, his recent report of suffering acoustic trauma during service, manifested by being unable to hear his watch tick, is less credible.  Buchanan v. Nicholson, 451 F3.d 1331 (Fed. Cir. 2006) (Board as fact finder determines whether lay evidence is credible in and of itself considering possible bias, conflicting statements, and other factors); Caluza v. Brown, 7 Vet. App. 498 (1995) (credibility of a witness can be impeached by such factors as interest, bias, and inconsistent statements).

During the examination, the Veteran also reported that, other than the tank firing unexpectedly, he always wore hearing protection during service.

The June 2012 examination report includes the examiner's opinion that the Veteran's hearing loss and tinnitus were not at least as likely as not caused by or a result of an event in service.  With regard to the hearing loss, the examiner explained that his audiometric findings exhibited no significant shift in puretone thresholds from entrance into service to separation from service and were within normal limits at entrance and at separation.  The examiner also noted the report of the 1968 tank incident, but that there was no mention of the incident in the service treatment records and that hearing was normal throughout service.  Additionally, the examiner noted the report of otherwise wearing hearing protection during service.  Based upon normal hearing during service and a lack of documentation of hearing issues during service, the examiner concluded that left sided hearing loss was less likely or not caused by his service.  The examiner also concluded that the Veteran's tinnitus was less likely than not (less than 50 percent probability) a symptom of hearing loss or caused by or a result of noise exposure during service.  The examiner explained that the Veteran was unclear regarding the onset of tinnitus, stating that it probably started in 1968. 

The examiner's opinion is adequate and probative.  It provides an opinion regarding whether hearing loss or tinnitus is related to service and a rationale for that opinion.  The Board finds that the examiner's opinion is more persuasive than the Veteran's contentions because of the medical training of the examiner.

The Board finds that the Veteran's separation examination, associated report of medical history, and the June 2012 examiner's opinions are more probative and persuasive than the Veteran's current report of hearing loss and tinnitus symptoms following the 1968 incident to the present.  The June 2012 examiner also considered the Veteran's statements and history in providing an opinion that the hearing loss and tinnitus were less likely related to service.

Under certain circumstances, lay statements may support a claim for service connection by reporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the Board finds no basis for concluding that the Veteran is competent to establish the etiology of hearing loss or tinnitus in the absence of specialized training.  The Board finds the examiner's opinions more persuasive because of the medical training of the examiner.  Furthermore, the Veteran has submitted no contrary competent medical evidence that shows that hearing loss or tinnitus is related to service.

The Board also notes that the Veteran has claimed that there is a continuity of symptomatology of hearing loss and tinnitus since and incident in service.  38 C.F.R. §§ 3.303(b), 3.309 (2013); Walker v. Shinseki, 708 F.3d 1331 , (Fed. Cir. 2013).  However, the Board finds that the preponderance of the evidence is against that finding because of the many years following separation from service before any treatment was sought for hearing loss or tinnitus.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The Veteran's claimed right ear hearing loss does not meet the requirements to be considered a disability for VA purposes because the evidence does not show that the pure tone threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or that the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or that speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).  The June 2012 VA examination found pure tone thresholds of 20, 10, 15, 25, and 35 at 500, 1000, 2000, 3000, and 4000 Hertz.  The speech recognition score using the Maryland CNC Test was 96 percent in the right ear.

Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Because a right ear hearing loss disability is not shown, service connection for right ear hearing loss disability must be denied because a current disability is not shown by the evidence of record.

Accordingly, the Board concludes that the preponderance of evidence is against a finding that hearing loss or tinnitus were incurred in service, are proximately due to or the result of noise exposure in service, or manifested to a compensable degree within one year of separation from active service.  Therefore, the appeal must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for bilateral hearing loss disability is denied.

Service connection for tinnitus is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


